IN THE COURT OF APPEALS OF TENNESSEE,
                                    AT JACKSON

        _________________________________________________________________

ALFRED LEE MAULDIN,                            )       Shelby County Chancery Court
                                               )       No. 98-0522-3 R.D.
   Petitioner/Appellant.                       )
                                               )       C.A. No. 02A01-9902-CH-00065
VS.                                            )
                                               )       Hon. D. J. Alissandratos, Chancellor
MARK LUTTRELL, WARDEN, et al,                  )
                                               )       AFFIRMED
   Respondents/Appellees.                      )
                                               )       OPINION FILED:           FILED
Alfred Lee Mauldin, Pro Se                                                      September 9, 1999

Veronica F. Coleman, United States Attorney                                    Cecil Crowson, Jr.
William W. Siler, Assistant United States Attorney                            Appellate Court Clerk
For Respondents/Appellees.

______________________________________________________________________________

                          MEMORANDUM OPINION1
______________________________________________________________________________


                                               Farmer, J.

                 Alfred Lee Mauldin appeals from the order of the chancery court dismissing his

petition for writ of habeas corpus on the basis that the trial court lacked subject matter jurisdiction.



                 Mr. Mauldin filed the writ in the Chancery Court of Tennessee for the 30th Judicial

District at Memphis. The writ is entitled FORM TO BE USED BY FEDERAL PRISONERS IN

FILING A PETITION FOR WRIT OF HABEAS CORPUS UNDER 28 SECTION 2241.2




       1
          Rule 10 (Court of Appeals). Memorandum Opinion. -- (b) The court, with
concurrence of all judges participating in the case, may affirm, reverse or modify the actions of
the trial court by memorandum opinion when a formal opinion would have no precedential value.
When a case is decided by memorandum opinion it shall be designated “MEMORANDUM
OPINION,” shall not be published, and shall not be cited or relied on for any reason in a
subsequent unrelated case.
       2
           28 U.S.C.S. § 2241(a) (Law. Co-op. 1992) states as follows:

       (a) Writs of habeas corpus may be granted by the Supreme Court, any justice
       thereof, the district courts and any circuit judge within their respective
       jurisdictions. The order of a circuit judge shall be entered in the records of the
       district court of the district wherein the restraint complained of is had.

                                                   1
                It is apparent from Mr. Mauldin’s petition that he was convicted of various federal

crimes in the United States District Court in Nashville and that his conviction was affirmed by the

United States Court of Appeals for the 6th Circuit. It is further stated in the petition and in his brief

filed in this court that he is presently incarcerated at a federal correctional institution in Memphis,

Tennessee.



                Section 29-21-101 of the Tennessee Code Annotated states as follows:



                Any person imprisoned or restrained of his liberty, under any pretense
                whatsoever, except in cases specified in § 29-21-102, may prosecute
                a writ of habeas corpus, to inquire into the cause of such
                imprisonment and restraint. (Emphasis added.)



T.C.A. § 29-21-102, applicable to federal prisoners, states:



                Persons committed or detained by virtue of process issued by a court
                of the United States, or a judge thereof, in cases where such judges or
                courts have exclusive jurisdiction under the laws of the United States,
                or have acquired exclusive jurisdiction by the commencement of suits
                in such courts, are not entitled to the benefits of this writ.



                As best we can ascertain from his brief, it is Appellant’s interpretation that the

language in 28 U.S.C.S. § 2241 that writs of habeas corpus may be granted by “the district courts

and any circuit judge within their respective jurisdictions” means that the chancery court of this state

has jurisdiction to entertain a petition for writ of habeas corpus filed by a federal prisoner. T.C.A.

§ 29-21-102 is clearly to the contrary. Therefore, the judgment of the trial court dismissing the

petition is affirmed and the costs of this cause are taxed to the appellant, Alfred Lee Mauldin, for

which execution may issue if necessary.

                                                        ____________________________________
                                                        FARMER, J.

______________________________
CRAWFORD, P.J., W.S. (Concurs)

______________________________
LILLARD, J. (Concurs)



                                                   2